Citation Nr: 1114135	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-23 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2011, the case was referred for a medical expert opinion and has since returned to the Board for further appellate consideration.  


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss.  Herein, the Board grants service connection for such disability, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for certain chronic diseases, including sensorineural hearing loss (if considered as diseases of the central nervous system), will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

Background

The Veteran contends that his service aboard an aircraft carrier working with aircraft engines as well as in Anti-Submarine Warfare caused his current hearing loss disability.  

The Veteran's service personnel records reveal that the Veteran served in aircraft engine maintenance aboard an aircraft carrier as well as an ASW Aircrewman in the S2F-1 type aircraft and as a Plane Captain on S2F aircraft.

The Veteran's hearing was tested upon entrance in June 1960.  Audiometric findings (American Standards Associates (ASA) units as converted to International Standards Organization (ISO) units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
20
20
15
10
15

The Veteran's hearing was again tested, aboard the U.S.S. Kearsarge, in September 1963.  Audiometric findings (ASA units as converted to ISO units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
-
25
LEFT
45
40
35
-
30

After this evaluation the Veteran was found to be physically qualified and aeronautically adapted for duty involving frequent aerial flight as an aircrewman.

The Veteran's hearing was again tested in March 1964 at separation from service.  Audiometric findings (ASA units as converted to ISO units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
-
20
LEFT
25
10
15
-
15

In conjunction with the current claim, the Veteran was afforded a VA Compensation and Pension audio examination in April 2009.  He reported difficulty understanding certain people when they talk to him.  He also reported that he spent three years aboard an aircraft carrier working on the flight deck without hearing protection.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
40
50
55
LEFT
45
50
40
40
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 94 percent in the left ear.

The examiner diagnosed the Veteran with moderately-severe relatively flat sensorineural hearing loss in the right ear and moderate sensorineural hearing loss in the left ear.  The examiner opined that since the Veteran's hearing was within normal limits at both entrance and separation from service, it was less likely as not that his hearing loss was related to his noise exposure in active service.

In March 2011, the Board referred the claim for a medical expert opinion, and later in the month, such an opinion was received.  After a thorough review of the claims folder, the physician who is an otolaryngologist and flight surgeon reviewed the Veteran's medical records and his history of in-service exposure to acoustic trauma.  Thereafter, he opined that the Veteran's bilateral hearing loss was most likely due to, or significantly exacerbated, the noise trauma experienced in the Navy.  In doing so, he offered a detailed and cogent rationale in support of his assessment.

Analysis

The Board notes that the Veteran has a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385, thereby satisfying the first element of the service connection claim.  See April 2009 VA examination report.

Moreover, based upon the Veteran's service personnel records and his report of serving on the deck of an aircraft carrier, the Board finds that the Veteran was exposed to loud noise in service.  It is further noted that the March 2011 physician indicated that it is common knowledge that the flight deck of any aircraft carrier is a very noisy environment, and that flying in the type of aircraft used for antisubmarine warfare was equally hazardous.  

Service treatment records do not show hearing loss upon entrance or separation from service.  However, one random audiogram converted from ASA to ISO revealed hearing loss.  As noted by the March 2011 physician, the audiogram showed mild to moderate hearing loss with significant changes in all frequencies in the left ear.  

Thus, the dispositive issue is whether there is a nexus between the current hearing loss and service.  The record contains two etiology opinions.  The April 2009 VA examiner opined that it is less likely as not that the Veteran's hearing loss is related to the in-service noise exposure, and the March 2011 physician provided a favorable opinion.

The Board points out that, in reaching the opinion that the Veteran's hearing loss is not related to service, the April 2009 examiner indicated that the Veteran's hearing was within normal limits at separation.  Significantly however, the Board notes that the absence of in- service evidence of hearing disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, the Board finds that the rationale for this opinion to be inadequate.  The April 2009 opinion is therefore of limited probative value.

On the other hand, the Board finds that the favorable March 2011 opinion is supported by adequate rationale.  In this regard, the physician noted that the audiogram taken while on flying status may have represented a permanent shift that was just not documented on separation, or a temporary threshold shift that recovered by the time of the Veteran's separation physical.  Further, the physician referred to a series of papers at Massachusetts Eye and Ear Infirmary, Department of Audiology that even short-term exposure to noise could result in long term damage.  The physician arrived at the opinion that the Veteran's bilateral hearing loss was most likely due to, or significantly exacerbated, the noise trauma experienced in the Navy.  In light of the in-service exposure to loud noise, the current bilateral hearing loss, and the competent and probative March 2011 medical opinion, the Board finds that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


